EXHIBIT 10

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY AN
ASTERISK AND BRACKETS, HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

HEALTH CARE BENEFITS CONTRACT

 

BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC.

HEALTH OPTIONS, INC.

 

and

 

Gevity HR, Inc.

 

 

 

 

Effective Date: October 1, 2005

 

 

 

BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC.

HEALTH OPTIONS, INC.

HEALTH CARE BENEFITS CONTRACT

 

TABLE OF CONTENTS

 

 

SECTION

I

TERMS OF AGREEMENT

 

SECTION

II

RATE SHEET

 

SECTION

III

ADMINISTRATIVE EXPENSE AND ANNUAL EXCESS LIABILITY CHARGE

 

SECTION

IV

CLAIM LIABILITY CHARGE

 

SECTION

V

ANNUAL EXCESS LIABILITY COVERAGE

 

SECTION

VI

TERMINATION PROVISIONS

 

SECTION

VII

MODIFICATION OF RATES

 

SECTION

VIII

PRODUCTS

 

SECTION

IX

THE OFFERING OF BCBSF/HOI PRODUCTS

 

SECTION

X

ENROLLMENT

 

SECTION

XI

ADMINISTRATIVE POLICIES

 

SECTION

XII

GROUP REPORTING REQUIREMENTS

 

SECTION

XIII

BCBSF/HOI REPORTING REQUIREMENTS

 

SECTION

XIV

RENEWAL

 

SECTION

XV

LETTER OF CREDIT

 

SECTION

XVI

PERFORMANCE STANDARDS AND PERFORMANCE INCENTIVE PLAN

 

SECTION

 XVII

GENERAL



 




 

 

AGREEMENT TO PROVIDE

COMPREHENSIVE HEALTH CARE BENEFITS

 

[img1.gif]


 

This is an Agreement (hereinafter “Agreement”) between the Blue Cross and Blue
Shield of Florida Inc. (hereinafter referred to as "BCBSF") and its subsidiary
HEALTH OPTIONS, INC., (hereinafter referred to as "HOI") located at 4800
Deerwood Campus Parkway, Jacksonville Florida 32246, hereinafter jointly
referred to as “BCBSF/HOI”, and Gevity HR, Inc. (Employer/Plan Sponsor) and the
Gevity HR, Inc. Group Health Plan (hereinafter jointly referred to as “the
Group”) located at 600 301 Boulevard West, Bradenton, Florida 34205.

 

WHEREAS, the Group is a human resource management organization and requests
BCBSF/HOI to provide health insurance and health maintenance organization
products (hereinafter referred to as “the Product Offering”), to its internal
employees and client group employees who are coemployed by the Group; and

 

WHEREAS, BCBSF agrees to offer health insurance products; and

 

WHEREAS, HOI agrees to offer health maintenance organization products, and

 

WHEREAS, each of the parties to this Agreement seeks to set forth, in writing,
the terms and conditions of this Agreement;

 

THEREFORE, the parties agree as follows:

 

I.

Terms of the Agreement

 

This Agreement between the parties is for the period beginning October 1, 2005
(the effective date) and shall end on September 30, 2008 (the termination date),
and will renew automatically unless otherwise terminated or revised in
accordance with the provisions of this Agreement.

 

II.

Rate Sheet

 

The rates, charges, and maximum amounts applicable to this Agreement are set
forth in Exhibit A

titled “Minimum Premium Accounting Agreement Rate Sheet,” which may be modified
from time to

time with the mutual consent of the parties and which is hereby incorporated by
reference into and

made a part of this Agreement.

 

III.

Administrative expense and Annual Excess Liability charge


Approximately 15 days before the first date of each month, BCBSF/HOI will submit
to the Group an invoice for the amount of estimated administrative expenses
(Minimum Premium Charge and Annual Excess Liability Charge) to be paid during
the forthcoming month. Such charges shall be equal to the product of the Minimum
Premium Rate and the Annual Excess liability rate, as set forth in Exhibit A
hereto, then in effect multiplied by (times) the number of Insured’s as
determined by BCBSF/HOI (on the renewal exhibit). The Group agrees to pay the
full amount of the invoice each month by the end of business on the first
calendar day of the month the payment is due to cover. If the first of the month
falls on a non-working day, payment will be made by end of business on the first
working day thereafter. If the payment is not received by BCBSF/HOI by the end
of business on the first calendar day of the month or if the first of the month
falls on a non-working day and payment is not made by end of business on the
first working day thereafter, the payment will be considered past due and
subject to a Late Payment Charge in accordance with this Agreement and Exhibit
A. If after 10 days the invoice amount is not paid, Corporate Receivables will
notify the marketing representative. The marketing representative will place a
call to the group. If the invoice amount is not paid by the 20th day the
marketing representative will

 

 

 

contact the group and place the group in suspense. If on the 30th day, the
invoice is not paid the marketing representative will generate and send to the
Group by certified mail, a cancellation notification. BCBSF/HOI has the right,
but not the duty; to notify Insured’s of the Group’s failure to make such
payment and BCBSF/HOI’s intention to terminate this Agreement.

 

Within 120 days following the close of the contract period BCBSF will prepare an
annual administrative expense and annual excess liability coverage expense
settlement. This settlement will compare actual and contract period estimated
and paid administrative expenses and excess liability coverage expenses for the
same time period. The product of monthly enrollment as adjusted for retroactive
enrollments and terminations during the contract period and the minimum premium
rate plus the annual excess liability coverage expense rate will determine
actual expenses in effect during the contract period. If actual expenses are
greater than the previously estimated amount, the Group agrees to pay the full
amount of the difference within ten (10) calendar days after receipt of the
invoice. If the invoice is not paid within 10 days the payment will be
considered past due and subject to a Late Payment Charge in accordance with this
Agreement and Exhibit A. If estimated expenses are greater than actual, BCBSF
will pay the Group the difference at the same time the annual administrative
expense settlement is presented.

 

Commissions are not paid on this business and commissions are not included in
the rates found in Exhibit A.

 

IV.

Claim Liability Charge

 

 

A.

1. Prospective Claim Payment

Approximately 15 days before the first date of each month, BCBSF/HOI will submit
to the Group an invoice for the amount of the expected claims (“Claim Liability
Charge(s)”) to be paid during the forthcoming month see (Exhibit A). This claim
liability charge will be based on expected claims as determined by BCBSF/HOI (on
the renewal exhibit) for the current contract period divided by 12. This amount
will be invoiced each month. The Group agrees to pay the full amount of the
invoice each month by the end of business on the first calendar day of the month
the payment is due to cover. If the first of the month falls on a non-working
day, payment will be made by end of business on the first working day
thereafter. If the payment is not received by BCBSF/HOI by the end of business
on the first calendar day of the month or if the first of the month falls on a
non-working day and payment is not made by end of business on the first working
day thereafter, the payment will be considered past due and subject to a Late
Payment Charge in accordance with this Agreement and Exhibit A. If after 10 days
the invoice amount is not paid, Corporate Receivables will notify the marketing
representative. The marketing representative will place a call to the group. If
the invoice amount is not paid by the 15th day the marketing representative will
contact the group and place the group in suspense. If on the 20th day, the
invoice is not paid the marketing representative will generate and send to the
Group by certified mail, a cancellation notification. BCBSF/HOI has the right,
but not the duty; to notify Insured’s of the Group’s failure to make such
payment and BCBSF/HOI’s intention to terminate this Agreement.

 

 

2. Actual Claim Settlement:

At the end of each month, BCBSF/HOI will provide to the Group a detailed
printout of the previous month’s claims and capitation payments (“Claim
Liability Charge(s)”). In the event the actual claims are in excess of the
estimated amount received, BCBSF shall invoice the difference on the next
prospective claim payment invoice. In the event the actual claims are less than
the estimated claims, BCBSF/HOI shall offset the next prospective claim payment
invoice.

 

 

B.

1. The Group will wire transfer the Minimum Premium charge, Annual Excess
Liability charge, Prospective Claim Payment, and Actual Claim settlement to
BCBSF/HOI’s designated bank account as set forth below Paragraph C of this
Section.

 

 

 

 

 

2.

If funds are not transferred in accordance with this section, the payment will
be considered past due and will be immediately subject to a Late Payment Charge
in accordance with this Agreement and Exhibit A. Additionally, if the Claim
Liability Charge is not paid as set forth in Section IV. A. 2., BCBSF/HOI also
has the right to terminate this Agreement as set forth in Section VI.
Accordingly, BCBSF/HOI has the right, but not the duty, to notify Insureds of
the Group’s failure to make such payment and BCBSF/HOI’s intention to terminate
this Agreement.

 

 

C.

The Group’s payment of the Minimum Premium charge, Administrative expense,
Annual Excess Liability charge, Prospective Claim Payment and Actual Claim
Settlement to BCBSF/HOI shall be via a Federal Reserve Bank Transfer directed to
[ * ].

 

V.

Annual Excess Liability Coverage

 

 

A.

BCBSF/HOI agrees to provide Annual Excess Liability Coverage, whereby the
maximum annual liability for the Group is defined as the average number of
Insureds for the policy year multiplied by the Annual Individual Excess
Liability Limit as set forth in Exhibit A. The average number of insureds for
the policy year shall be the sum total of Insureds, as determined by BCBSF/HOI
in accordance with the annual administrative expense and annual excess liability
coverage expense settlement in Section III, divided by twelve.

 

 

B.

BCBSF/HOI will be responsible for any and all Claim Liability Charges incurred
by Insureds in excess of the Group’s maximum annual liability, provided that the
claim is covered under the terms of the Benefit Contracts and is actually
incurred during the term of this Agreement. Claims incurred by any member during
a period of time when they were covered and whose coverage was later
retroactively termed will not be covered under the annual excess liability
coverage.

 

 

C.

The Annual Excess Liability coverage may be changed for each policy year based
on BCBSF/HOI renewal underwriting analysis and mutual consent of BCBSF/HOI and
the Group.

 

 

D.

Settlement Process

 

1.

Settlement will be performed within 120 days after the end of each policy year.
This settlement will include all claims and capitation payments liability
incurred from October 1, of each year through September 30, of each year
(“Actual Incurred Claims”) and paid prior to January 1 following that period.

 

 

2.

If Actual Incurred Claims exceed the Group’s maximum annual liability for the
period as

Calculated in Section V. A. of this Agreement, BCBSF/HOI will pay a settlement
amount equal to such excess to the Group.

 

 

3.

If Actual Incurred Claims are less than or equal to the Group’s maximum annual
liability for the period as calculated in Section V. A. of this Agreement, there
will be no settlement payment due.

 

VI.

Termination Provisions

 

 

A.

On any Minimum Premium Charge due date, the Plan may terminate this Agreement if
one or more of the following conditions exists, but written notice of its intent
to do so must be given to the Group at least ninety (90) days in advance.

 

1. Except for the public or private sale of common or preferred stock or the
incorporation of the

_________________________

*               THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED
SEPARATELY WITH

                 THE SECURITIES AND EXCHANGE COMMISSION

 

 

 

Group’s partnerships which does not result in a material change in the ownership
or legal structure of the Group, there is a material change in the ownership or
legal structure of the Group and the Group has not sought and received approval
from the Plan for such a change, such approval not to be unreasonably withheld.

 

 

2. Except for the public or private sale of common or preferred stock or the
incorporation of the

 

 

Group’s partnerships which does not result in a material change in the ownership
or legal

 

 

structure of the Group, the Group merges with or is acquired by another legal
entity and the Group

 

has not sought and received approval from the Plan for such a change, such
approval not to be

 

 

unreasonably withheld.

 

 

3. The Group acquires another legal entity with more than [ * ] client employees
in the state of Florida that are not then covered by a BCBSF/HOI plan, and the
Group has not sought and received approval from BCBSF/HOI to merge such acquired
employees into the Plan, such approval not to be unreasonably withheld. If,
however, BCBSF/HOI does not approve the merger of the acquired employees into
BCBSF/HOI, the acquired legal entity would be in breach of a contractual
commitment if it were to merge the acquired employees into a BCBSF/HOI plan. The
Group will be allowed to continue with the current carrier or provide for such
employees’ healthcare coverage under an alternative carrier plan as selected by
the Group. This decision will be reviewed annually with BCBSF/HOI for
continuation, as BCBSF/HOI may be interested in providing the coverage to this
population.

 

4. Bankruptcy by the Group.

 

 

B.

This Agreement may be terminated on any Anniversary Date by either party by
giving the other party at least one hundred and eighty (180) calendar days prior
written notice of such termination.

 

 

C.

If the Group fails to pay to BCBSF/HOI the Administrative Expense, Annual Excess
Liability Charge or the Claim Liability Charge in accordance with the provisions
of Section III and Section IV respectively, of this Agreement, BCBSF/HOI may
terminate this Agreement at any time with written notice.

 

 

D.

Upon termination of this Agreement by either party or automatically by its
terms, for any reason, including termination for non-payment of any charges/fees
due under this Agreement, BCBSF/HOI shall continue to invoice the Group and the
Group shall continue to pay to BCBSF/HOI the Claim Liability Charge, subject to
the Annual Excess Liability Coverage limitation, in accordance with the
provisions of Sections IV and V of this Agreement, for a period of eighteen (18)
months immediately following the date this Agreement terminated.

 

VII.

Modification of Rates

 

Charges/maximum amounts for the term of this Agreement will remain in effect, as
set forth in Exhibit A, provided there is no material change to the Product
Offering(s) or any other material risk factor, as determined by BCBSF/HOI. In
the event there is a change in the total enrollment of 15% or greater during any
90 day period, or a material change in the Product Offering(s), BCBSF/HOI
reserves the right to review and modify the rates and factors in exhibit A,
either up or down, to compensate for changes in the risk factors. Any rate
changes shall be mutually agreed to by the Group and BCBSF/HOI.

 

In the event of a rate modification, the modified rates will be set forth and
presented to the Group on a revised Exhibit A within 45 days. The Group and
BCBSF/HOI shall cooperate with each other in the development and execution of
rate modification communications and effective date for the required rate change
in order to minimize disruption and attrition of the Group’s clients. All other
provisions of this Agreement shall remain in effect without modification.

_________________________

*               THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED
SEPARATELY WITH
                 THE SECURITIES AND EXCHANGE COMMISSION

 

VIII.

Products

 

A. BCBSF will offer the following products to the Group:

 

•

Platform 1: BCBSF BlueChoice [ * ]

 

•

Platform 2: BCBSF BlueOptions [ * ]

 

B. HOI will offer the following products to the Group:

 

•

Platform 1: BlueCare NFQ [ * ]

 

 

C.

It is specifically acknowledged that the Benefits Contracts are insured health
benefit products (i.e., not self-insured or administrative services only) and
consequentially:

 

 

1.

Are subject to the laws of the State of Florida that regulate insurance.

 

 

2.

Given that each is an insurance product the benefit of rebates, including but
not limited to health care provider rebates and pharmacy rebates, are
exclusively taken into account in the calculation of the amount of the
applicable Minimum Premium Charge. The Group is therefore not entitled to any
credit for any such rebates beyond such inclusion in the pricing of the Benefit
Contracts.

 

 

3.

The above referenced products will be offered to the Group’s Florida employees.
Any employees outside the State of Florida may be insured through an alternate
carrier. Any employees outside the State of Florida that are employed by a
client group headquartered in Florida may be insured through an alternate
carrier or may be covered through the BlueCard arrangement. The Benefit
Contracts may be amended, changed or replaced from time to time with the mutual
consent of the parties, and are hereby incorporated by reference into and made a
part of this Agreement.

 

 

D.

BCBSF/HOI and the Group agree that the Group will offer BCBSF/HOI health
products exclusively to its employees in Florida. No other health plan will be
offered during the contract period, unless mutually agreed to by both parties.
If, however, during the term of this Agreement BCBSF/HOI’s Provider Networks are
significantly diminished in a particular service area so as to no longer provide
a competitive commercially desirable healthcare option and BCBSF/HOI cannot
provide alternative providers in that particular area or cannot arrange for
quality healthcare provider services, the Group may elect to cover those
specifically affected employees under an alternative carrier plan with the
consent of BCBSF/HOI.

 

IX.

The Offering of BCBSF/HOI Products

 

 

A.

The Group will make the Product Offerings available to its client groups’
employees in the following manner:

 

 

1.

The Group will require every individual client group to offer to its employees
the product offerings as defined in Section VIII; provided, however, a client
group may enter into a No Benefits Contract with the Group.

 

 

2.

The Group will conduct one annual enrollment per year. The annual enrollment
will be conducted for a reasonable period of time and will commence
approximately 60-90 days before the annual coverage period begins.

 

_________________________

*                     THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED
SEPARATELY WITH
                        THE SECURITIES AND EXCHANGE COMMISSION

 

3.

BCBSF/HOI’s marketing materials including price, product designs, network
information, and other pertinent information will be available to the Group to
make the selection of the Product Offerings available to its employees.
BCBSF/HOI, in consultation with the Group, shall determine the appropriate
quantity of marketing materials to make available to the Group.

 

 

4.

The Group will ensure that all client groups will meet [*]% participation of
eligible employees after waivers for other coverage. In addition the group will
ensure that all client groups contribute at least [ * ]% of the lowest cost plan
offered. The Group will monitor compliance with these requirements on a
quarterly basis and, upon request by BCBSF/HOI, will provide copies of the
monitoring reports to BCBSF/HOI.

 

 

X.

Enrollment

 

 

A.

As of the first day of the term of this Agreement, the Group will have delivered
to BCBSF/HOI

 

enrollment information regarding eligible and properly enrolled members, as
defined by the Benefit

 

 

Contracts. BCBSF/HOI shall be entitled to rely on the information furnished to
it by the Group, and

 

the Group shall hold BCBSF/HOI harmless for any inaccuracy or failure to provide
such

 

 

information in a timely manner. The Group shall deliver to BCBSF/HOI all
employee and

 

 

dependent eligibility status changes on a [ * ] basis, or more frequently as
mutually agreed by the

 

 

parties.

 

 

 

B.

The Group shall instruct new employees to complete and sign the Benefit Election
Form within [ * ]

 

calendar days of initial eligibility, whenever possible, however, BCBSF/HOI will
accept

 

 

retroactive additions as determined by the Group. BCBSF/HOI will invoice the
Group the applicable

 

Minimum Premium Rate based on the requested retroactive effective date.

 

 

 

C.

The Group shall notify BCBSF/HOI of any termination of coverage of an individual
within [ * ]

days of the termination date, whenever possible, however, BCBSF/HOI will accept
retroactive terminations as determined by the Group. The Group shall be liable
for all claims/capitation paid on enrollment(s) that have retroactive
termination dates. For retroactive terminations within 60 days BCBSF/HOI will
make every reasonable attempt to recoup claims paid, however, no efforts will be
made to recover Rx claims and in those cases where recoveries cannot be
obtained, the Group retains liability for those costs.

 

 

D.

The Group shall notify BCBSF/HOI of any retroactive addition or retroactive
termination of coverage of an individual within [ * ] days of the effective date
of such addition or termination.

 

XI.

Administrative Policies

 

 

A.

Enrollment Methodology

 

The Group’s human resource staff will enroll each new client group’s employees
via [ * ]. On a [ * ] basis, the Group will [ * ]. Enrollments will be accepted
[ * ]. BCBSF/HOI’s assigned [ *] to resolve all enrollment(s) on a timely basis.

 

 

B.

Identification Cards

_________________________

*                  THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED
SEPARATELY WITH
                    THE SECURITIES AND EXCHANGE COMMISSION

 

 

Identification cards will be issued by BCBSF/HOI to each member enrolled within
[ * ] working days of receipt of the completed enrollment information.

 

 

C.

Terminations

 

Terminations are removed on the date of termination. BCBSF/HOI will generate
Certificates of Creditable Coverage (COC) and submit directly to each member at
the address on file for all terminated contracts.

 

 

D.

HOI Primary Care Physician Assignment

 

If an HOI member does not choose a Primary Care Physician (PCP), BCBSF/HOI will
assign a PCP based on the member’s home address. A letter will be generated
advising the member that a PCP was assigned and offering them the option to
change if they so desire. The member may call the customer service number on
their identification card to initiate the change. When a member changes their
PCP, the effective date of the change is determined by the time of the month the
change is requested. If a member requests a change between the 1st and 15th of
the month, the member is eligible to utilize the new PCP the 1st of the
following month. Changes requested after the 15th of the month, will be
effective the 1st of the second month following the month the member made the
request (Example: PCP change requested January 20th. PCP would be effective
March 1st.)

 

 

E.

Eligibility

 

BCBSF/HOI and the Group have agreed to accept enrollment as determined by the
Group. An eligible employee and/or dependent must enroll within [ * ] days of
the initial eligibility period or wait until the next Annual Enrollment Period
unless a life event occurs under which a member has [ * ] days to enroll under a
Special Enrollment Period.

 

 

1.

The Group’s Benefit Election Form

 

Each employee applying for coverage must complete a Benefit Election Form or be
enrolled through other acceptable methods (IVR or web application).

 

 

2.

Status Change Form

 

Any membership change, i.e., marriage, divorce, addition of newborns, etc., will
require completion of a Status Change form or other acceptable methods (IVR or
web application). These forms must be retained by the Group for a reasonable
period of time in the event BCBSF/HOI requires copies to respond to an
enrollment inquiry. All qualifying events have a 30-day notification timeframe
except newborns. To the extent allowed by State law, newborns will be covered
back to the date of birth.

 

If changes are not submitted within the specified time frames, the member must
wait until the next annual enrollment to make changes except under HIPAA
requirements for special enrollment.

 

 

F.

COBRA

 

The Group has chosen to administer COBRA on an internal basis. COBRA enrollment
will be provided to BCBSF/HOI on a [ * ] basis directly to the assigned PSR of
the Membership/Billing

_________________________

*                     THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED
SEPARATELY WITH
                       THE SECURITIES AND EXCHANGE COMMISSION

 

 

Area. Unless otherwise stated, the Group will be responsible for all COBRA
administration including notification requirements. All previously stated
enrollment guidelines will apply.

 

            G.               

Overage Dependent Status Verification

BCBSF/HOI is responsible for verifying student status of all dependents over age
18 on at least an annual basis. Any dependent over age 18 who is no longer a
full time or part time student will be reported to the Group so coverage can be
terminated.

 

 

     H.                 Disabled Dependent Verification

 

BCBSF/HOI is responsible for verifying the disability status of all dependents
over age 18 on at least an annual basis. Any dependent over age 18 who is no
longer disabled will be reported to the Group so coverage can be terminated.

 

 

   I.                  Creditable Coverage

 

The Group will report to BCBSF/HOI the amount of creditable time to be applied
to satisfy the pre-existing condition exclusion limitation for those members
providing that information at time of eligibility. If this information is not
supplied, BCBSF/HOI will deny the impacted claim. The denial advises the member
that if they had previous coverage a credit may be applicable and to please
contact customer service. Once information is received and reviewed, the claim
will be reprocessed and pre-existing condition limitation updated in their
system. The Group will not track creditable time in their system.

 

XII.

Group Reporting Requirements

 

 

A.

Upon request, the Group will provide BCBSF/HOI with the necessary reports to
ensure compliance with participation and contribution goals as described in
Section IX, 4. above.

 

 

B.

         Upon request, the Group will provide to BCBSF/HOI the industry
classification codes (SIC) of

 

the enrolled client groups.

 

 

C.

Upon request, the Group will provide to BCBSF/HOI enrollment data by county, or
other such information maintained by the Group that may be required to
adequately evaluate risk.

 

 

D.

Upon request, the Group will provide to BCBSF/HOI, business practice information
related to the following:

 

•

monitoring of participation levels and contribution levels

 

•

financial statements

 

•

benefits administration process including enrollment, premium remittance and

 

•

reconciliation and new client/employee orientation

 

•

coverage ratios

 

XIII.

BCBSF/HOI Reporting Requirements

 

BCBSF/HOI will provide the Group Monthly Paid Claims Reports, Quarterly Incurred
But Not Reported (IBNR) Reports, Annual Account Specific Reporting, and Ad Hoc
reports as requested by the Group and mutually agreed upon by both parties, to
the extent permitted under the federal Privacy Rules of the Health Insurance
Portability and Accountability Act – Administration Simplification (HIPAA-AS) of
1996. In the event the Group executes and provides to BCBSF/HOI a Group Health
Plan Representation of Compliance Letter, such document shall be incorporated
into and made a part of this Agreement.

 

XIV.

Renewal

 

 

This Agreement shall automatically renew/extend for additional one year
period(s) beginning with the third Anniversary Date (the first Anniversary Date
is October 1, 2006, the second Anniversary Date is October 1, 2007, and the
third Anniversary Date is October 1, 2008) and on each Anniversary Date (October
1st) thereafter at the rates then in effect (the renewal rates), unless either
party notifies the other party of its intent not to extend this Agreement at
least one hundred and eighty (180) calendar days prior to the applicable
Anniversary Date. The renewal rates/charges/maximum amounts will be negotiated
by the parties and set forth and presented to the Group on a revised Exhibit A.

 

XV.

Letter of Credit

 

During the term of this contract BCBSF/HOI and the Group have agreed to
implement a process that will monitor the need for and the amount of an
irrevocable Letter of Credit (“LOC”) solely in favor of BCBSF/HOI. The process
will be based on a Coverage Ratio. This Coverage Ratio is defined as Earnings
Before Interest Taxes, Depreciation and Amortization (EBITDA) – Capex/ Interest
+Dividends. The Coverage Ratio is calculated using the totals of the previous
four quarters (rolling four quarters) financial data. The following Coverage
Ratio will apply:

 

 

             Coverage Ratio

Number of Months of Projected Claims

 

LOC to Cover Reserves (In Months)

 

 

If  >2.0 = to or < 2.5

1.5

 

  

               If >1.5 <2.0



  1.75

 

               If<1.5



        2

 

Monthly projected claims are defined as contract year projected claims divided
by 12.

 

If the coverage ratio is greater than 2.5, no LOC is required.

 

The Group will provide to BCBSF/HOI on a [ * ] basis, a calculation of the
coverage ratio and

supporting financial data. The calculation of the coverage ratio and supporting
financial data will be provided to BCBSF/HOI within [ * ] days from the end of
the quarter and within [ * ] days after year-end. In the event the coverage
ratio falls below 2.5 the Group will provide to BCBSF/HOI a LOC in the amount
indicated in the above table within [ * ] days from the end of the quarter. If
the coverage ratio goes above 2.5, any existing LOC will be removed within [ * ]
days of Coverage Ratio calculation and supporting financial information being
supplied by the Group to BCBSF/HOI.

 

Following the termination or expiration of this contract, and provided the Group
is current with respect to its financial obligations to BCBSF/HOI, the then
outstanding LOC, if one exists, shall be reduced to 75%, 50% and 25% of its then
current value at the end of the third, sixth and ninth month and fully released
at the end of the twelfth month, exclusive of any known or pending claims,
including any potential cases in litigation.

 

XVI.

Performance Standards and Performance Incentive Plan

 

 

A.

BCBSF/HOI shall meet the following Performance Standards and be measured
pursuant to BCBSF/HOI ’s standard audit procedures:

 

Claim Processing

_________________________

*               THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED
SEPARATELY WITH
                 THE SECURITIES AND EXCHANGE COMMISSION

 

Category

Penalty

Incentive

Financial Accuracy

[ * ]

[ * ]

Payment Accuracy

[ * ]

[ * ]

Processing Accuracy

[ * ]

[ * ]

Claims processed within 30 calendar days

[ * ]

[ * ]

 

Customer Service

 

Category

Penalty

Incentive

Average Hold Time for Incoming Calls

[ * ]

[ * ]

Abandon rate

[ * ]

[ * ]

Closure of open inquiries

[ * ]

[ * ]

Closure of open inquiries

[ * ]

[ * ]

 

Account Management

 

The Group will be responsible for creating and maintaining an account management
survey questionnaire. The survey questionnaire to be completed by The Group will
measure account management performance in the areas of product and service
knowledge, professionalism, proactive management, accessibility, and
responsiveness.

 

 

B.

The Performance Standard Penalty/Incentive

 

The Performance Incentive/Penalty will be in effect for Claim Processing and
Customer Service standards only. Account Management categories will be
monitored, but are not subject to incentive/penalty payments at this time. The
Group reserves the right, at a future date, to open discussions with BCBSF to
include Account Management activities, and Eligibility as account specific
reporting metrics become available, in the Penalty/Incentive calculation.

 

1.   BCBSF/HOI will be subject to a [ * ] % reduction in the Minimum Premium
Rates (set forth in

Exhibit A) for the quarter if [ * ] claims processing performance standards are
below the percentages (set forth above) for the quarter.

 

 

2.

BCBSF/HOI will be subject to a [ * ] % reduction in the Minimum Premium Rates
(set forth in

Exhibit A) for the quarter if [ * ] customer service performance standards are
below the percentages (set forth above) for the quarter.

 

 

3.

BCBSF/HOI will receive a [ * ] % increase in the Minimum Premium Rates (set
forth in Exhibit A) for the quarter if [ * ] claims processing performance
standards are met or exceeded for the quarter.

 

 

4.

BCBSF/HOI will receive a [ * ] % increase in the Minimum Premium Rates (set
forth in Exhibit A) for the quarter if [ * ] customer service performance
standards are met or exceeded for the quarter.

 

_________________________

*                        THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND
FILED SEPARATELY WITH
                          THE SECURITIES AND EXCHANGE COMMISSION

 

 

 

 

5.

BCBSF/HOI’s Operational Units will report their Performance Standard scores on a
monthly basis to BCBSF/HOI’s Marketing Staff. Each quarter Marketing will
provide the Group with monthly results and calculate the incentive/penalty based
on quarterly results.

 

 

6.

Within 120 days following the close of the contract period BCBSF will prepare an
annual Performance Standard Penalty/Incentive expense settlement based on the
quarterly outcomes and present it to the Group. If based on the expense
settlement an incentive is due the Group will pay the full amount of the expense
settlement within ten (10) calendar days after receipt of the invoice. If based
on the expense settlement a penalty is due BCBSF/HOI will credit the next
administrative expense and annual excess liability charge invoice.

 

 

C.

Performance Audit

 

The Group has the right to perform, or have performed by a mutually agreed upon
third party, an audit of BCBSF/HOI’s Operational performance on an annual basis.

 

The focus of the audit will be the preceding contract year (e.g. audit is in
2006 for 2005 contract period) with at the outside the next prior contract year
(e.g. audit is in 2006 for 2005 and 2004 contract period). The audit will be
limited to a reasonable number of statistically valid claims not to exceed [ *
]. Any request for audits outside the above mentioned will require mutual
agreement of the Group and BCBSF/HOI.

 

BCBSF/HOI will [ * ].

 

BCBSF/HOI requires reasonable advance notification of at least [ * ] days prior
to the audit.

 

XVII.

General

 

 

A.

Inconsistencies

 

If the provisions of this Agreement are, in any way, inconsistent with the
provisions of the Product Offerings, then the provisions of the Agreement shall
prevail, and the other provisions shall be deemed modified but only to the
extent necessary to implement the intent of the parties herein.

 

 

B.

Survival

 

The rights and obligations of the parties, as set forth herein, shall survive
the termination of this Agreement

to the extent necessary to effectuate the intent of the parties as expressed
herein.

 

 

C.

Waiver of Breach

 

The failure by either party, at any time, to enforce or to require the strict
adherence to any provision of this Agreement shall not be deemed to be a waiver
of such provision or any other provision of this Agreement.

 

 

D.

Governing Law

 

This Agreement, and the rights of the parties hereunder, shall be construed
according to the laws of the State of Florida.

*                        THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND
FILED SEPARATELY WITH
                          THE SECURITIES AND EXCHANGE COMMISSION

 

E.

Severance

 

                               In the event any provision of this Agreement is
deemed to be invalid or unenforceable, all other provisions shall remain in full
force

                              and effect.

 

 

F.

Amendment

 

This Agreement may be amended at any time upon mutual written agreement of both
parties, except that BCBSF/HOI may make changes necessary to comply with state
and federal laws. In the event such changes are necessary, BCBSF/HOI will
provide appropriate written notice to the Group.

 

 

G.

Entire Agreement

 

This Agreement, which includes the Exhibits, Master Policy, Benefit Election
Form, Status Change Form, Member Handbook, True Group Application for coverage,
and the Product Offerings, which are hereby incorporated by reference,
constitute the entire Agreement between the Group and BCBSF/HOI. Any prior
agreements, promises, or representations, either oral or written, relating to
the subject matter of this Agreement, and not expressly set forth in this
Agreement, are of no force or effect.

 

 

H.

Notices

 

Any notice, required or permitted under this Agreement, shall be deemed given if
hand delivered or if mailed by United States mail, or an overnight mail service
(e.g. Federal Express), postage prepaid, to the applicable address as set forth
above or to such other address as a party may designate, in writing, to the
other party. Such notice shall be deemed effective as of the date so deposited
or delivered.

 

 

I.

Provider Networks

 

BCBSF/HOI’s Health Care Provider Networks are subject to change and may be
modified at any time during the term of this Agreement without notice to or
consent of the Group.

 

 

J.            

Marketing Fund

 

BCBSF/HOI will share in the cost of marketing materials up to $[ * ] per plan
year. The Group or the Group’s approved vendor will submit a detailed invoice to
BCBSF/HOI Corporate Accounts for the marketing materials no later than 30 days
following the end of the plan year.

 

 

K.

       Training and enrollment support

 

BCBSF/HOI will provide up to [ * ] training sessions of not more than [ * ] in
length for the Group’s staff. In addition BCBSF/HOI will provide up to [ * ] on
site visits of no more than [ * ] in length to provide enrollment support for
clients with [ * ] or more eligible employees. All training and enrollment
support will be coordinated through the Group’s headquarters and mutually agreed
to by the Group and BCBSF/HOI.

 

 

_________________________

*                THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED
SEPARATELY WITH
                  THE SECURITIES AND EXCHANGE COMMISSION

 

 

 

 

IN WITNESS WHEREOF each of the parties to this Agreement, through their duly
authorized representative, hereby acknowledges that they have read and
understand this Agreement and agree to be bound by its terms.

 

    BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC./
HEALTH OPTIONS, INC
____________________________
Witness  
Signature _______________________________     Print Name:
______________________________     Title: ___________________________________  
  Date:___________________________________



    Gevity HR, Inc
____________________________
Witness  
Signature _______________________________     Print Name:
______________________________     Title: ___________________________________  
  Date: ___________________________________



         Gevity HR, Inc. Group Health Plan
    
     Signature ________________________________          Print Name:
______________________________         Title:
____________________________________        
Date:____________________________________

 

 

EXHIBIT A

 

MINIMUM PREMIUM ACCOUNTING AGREEMENT

RATE SHEET

 

[* THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION*]